 

 

 

AO 106 (Rev, 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastem District of Wisconsin

In the Matter of the Search of:

HTC Cellular Phone, S/N: HT7150400107, MEID:
99000725127740, Number: 262-484-8036 in the U.S.
Probation evidence room safe.

CaSeNO. 18-1\/[-198 (DEJ)

 

VVVVVV

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

located in the Eastem District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 4l(c) is:
E evidence of a crime;
|:l contraband, fruits of crime, or other items illegally possessed;
|:l property designed for use, intended for use, or used in committing a crime;
|:l a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Section 2252

The application is based on these facts: See attached aft`rdavit.

|:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

//%/77747/

Ap%a)§/signatur¢{

FBI Special Agent Eliot Mustell
'rinted Name and TitIe

tax

Jge s slgnatur"°

Sworn to before me and signed in my presence:

Date: R)O\) 131 wl'X

 

 

  

    

   

City and State: Milwaukee. Wisconsin Hon. David E Jones U. S. Ma; istrate Jud
PriantedName

. '¢rel
Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 1 of 16 Document 1

 

 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT APPLICATION

I, Eliot Mustell, being duly sworn on oath, depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

. I make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a search warrant authorizing the examination of a HTC phone as
described in Attachment A, which is currently in law enforcement possession, and the
extraction from that property of the electronically stored information described in
Attachment B.
. I am a Special Agent (SA) with the Federal Bureau of lnvestigation (FBI). I have been
employed With the AFBI since June 2013.` I am assigned to the FBI’s Child Exploitation Task
Force, Milwaukee Division. My duties include investigating violations of federal criminal
jlaw, including violations of Title 18, United States Code, Section 2251, which criminalizes
producing child pornography, and Section 2252, which criminalizes accessing with intent to '
view, possessing, receiving, and distributing child pornography. I have gained experience in
conducting these investigations through training and through everyday work, including
executing search warrants and conducting interviews of individuals trading and
manufacturing child pornography. l have also received Intemet Crimes Against Children
(ICAC) training, which includes training in investigating and enforcing state and federal
child pornography laws in which computers and other digital media are used as a means for
receiving, transmitting, and storing child pornography.
. The facts contained in this affidavit are known to me through my personal knowledge,
training, and experience, and through information provided to me by other law enforcement

officers and FBI employees, who have provided information to me during the course .of their

Case 2:18-mj-OO.198-DE.] Filed 04/12/19 Page 2 of 16 Document 1

 

 

official duties and Whom I consider to be truthful and reliable. This affidavit is also based
upon information gained from interviews with cooperating citizen witnesses
. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.
PRoBABLE CAUSE 1
. On August 11, 2018, SA Mustell received a report from U.S. Probation that detailed a 2007
child pornography investigation involving an individual who is still under federal
supervision. U.S. Probation provided the report from 2007, Which contained the following
information:
. On or about August 21, 2007, an Australian Federal Police undercover operative (UCO)
detected a posting in a chat room by the user of the email address talon fei@yahoo.com.
The posting invited anyone Who has pornography involving babies to contact him, at the
screen name “gekiblue” on “Hello” Google. The UCO contacted “gekiblue,”and during the
chat conversations “gekiblue” stated that he was looking for hardcore videos involving
babies. “[G]ekiblue” said he Was interested in children 0-12 years of age but stated, “I' love
babies.”
. The UCO adopted the persona of a 32 year old mother with two children During the chat
session, “gekiblue” repeatedly asked about the UCO’s children and asked if she had y
committed contact offenses with her children. Without being requested, “gekiblue”
transmitted to the UCO, during the `chat sessions, a total of 63 still images and four videos.
These images consist of babies who have penises in their mouths, semen on them, are '

having their genitalia exposed,. and are being vaginally and anally penetrated. Other images
2 ,

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 3 of 16 Document 1_

 

 

10.

ll.

depict babies that are urinating and defecating on themselves One of the video files is titled
“3 Gets leverway” and is a 5:50 minute video of prepubescent girls engaged in oral, vaginal,
and anal sex with an adult male.

“[G]ekiblue” commented on several of the images that he sent. lmages where toddler
females had their genitalia exposed were accompanied by comments such as, “I love this
pussy,” “look at this sweet pussy,” and “yummy.” During the chat with the UCO,
“gekiblue” claimed to be 21 years old and working at Disney, near Orlando, Florida.

“[G]ekiblue” also indicated that his screen name was taken from the Japanese television

show “Gekiranger.”

The UCO conducted an intemet search on the e-mail address talon fei@yahoo.com. The

results showed a MySpace account belonging to a 21 year old male named “Tony.” “Tony”

worked at Disney-MGM and lived in Kissim`mee, Florida. “Tony” graduated from high

school in Deltona, and was part of the Japan Club.

Based on this information, on August 22, 2007, subpoenas were issued to both Yahoo! and
Google. Yahoo! and Google subsequently provided an IP address that enabled the agents to
locate the defendant’s physical address of 4492 Saint George’s Court, Kissimmee, Florida.
On August 27, 2007, agents obtained a search warrant for this address. On August 28, 2007,
agents conducted a search at 4492 Saint George’s court, Kissimee, Florida. Tony Guerra
was at the residence at the time of the search. Guerra agreed to a non-custodial interview
with the agents.

Guerra stated that he was the roommate of Adam “AJ” Roebke. Guerra stated that he

resided at Roebke’s residence since June 2007. Guerra advised that his email address was

3

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 4 of 16 Document 1

 

 

talon fei@yahoo.com and his screen name was “gekiblue.” Guerra advised that he had
been chatting on “Hello” Google daily. Guerra stated that during those chats, he received
and distributed images of child pomography. Guerra further advised that the last time he
had received and distributed images of child pornography was the night before the execution
z

of the search.
. On August 29, 2007, a preliminary forensic exam on the computer used by Guerra Was
'conducted. The computer contained over 5,000 images of child pornography According to
the FBI Agent, the images were all prepubescent children, in his opinion, being no more
than six years.old. One of the images contained a newborn baby with an umbilical clamp
still attached. In addition, many “chats” were recovered from the computer. Following are
excerpts from some of the chats Guerra had with other individuals over the intemet.
. The following chat took place on August 21, 2007,\ at approximately 4:44p.m.', with
“outlawjessejames.”

0 outlawjessej ames: what u into With kids

0 gekiblue: Ihavent done anything

0 gekiblue: I’m a pedo virgin lol

0 outlawjessejames: /u should try

0 gekiblue: I wishI could

-o outlawjessej ames: why cant you

0 gekiblue: No kids around

¢ gekiblue: Oh you gonna have a cam? By then

0 outlawjessejames: hoping

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 5 of 16 Document 1

 

 

¢ gekiblue: oh ok cool

¢ outlawj essejames: what you would want me to do on cam to her

0 gekiblue: anal pussy oral fisting *lol*

¢ outlawj essej ames: force sex too right

¢ gekiblue: oh heavy rape

¢ outlawjessejames: thas me

¢ gekiblue: nice do you have a microphone?

¢ outlawj essej ames: nope but her face be on cam

¢ gekiblue: I want to hear her sceAM LOL

0 outlawj essej ames: if they old enuff to wear panties old enuff to be fucked

¢ outlawj essejames: and her

gekiblue: old enough to be in diapers is wat I say

14. Tony Guerra was arrested by federal authorities on August 30, 2007. On August 31, 2007, §
Guerra appeared before the U.S. Magistrate Judge Gary R. J ones for his initial appearance l
and was temporarily detained. Tony Guerra was arrested by federal authorities on August
30, 2007. On August 31, 2007, Guerra appeared before the U.S. Magistrate Judge Gary R.
J ones for his initial appearance and was temporarily detained.

15. On November §, 2008, Mr. Guerra appeared before the Honorable Mary S. Scriven in the
Middle District of Florida. He was sentenced to 130 months in the Bureau of Prisons for

Receipt and Distribution of Child Pornography. Mr. Guerra commenced a Life term of

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 6 of 16 Document 1

 

16.

supervised release on 2/4/17. On March 16, 2018, Judge J.P. Stadtmueller approved a
transfer of jurisdiction, transferring Mr. Guerra’s case to the Eastem District of Wisconsin,
On May 4, 2018, an unscheduled contact was made with Mr. Guerra at his residence, 8743

Sheridan Road, Kenosha, Wisconsin, by U.S. Probation Officer Jennifer Cravatta. At that

time, contact was made with Mr. Guerra and he admitted to accessing the following

websites and applications on his cell phone: imagesource.ru, sharechann, nonuchan.net,
Dropbox, Omegle, Kik, and Snapchat. Also at this time, he admitted to communicating With
females, ages 12 to 17 years old, on Kik and Snapchat and received their nude photos. On

May 7, 2018, Mr. Guerra reported to the U.S. Probation Office, 517 E.- Wisconsin Avenue,

_Milwaukee, Wisconsin with his cell phone. While at the office, he was interviewed by

Officer Cravatta and U.S. Probation Officer Andrew Cieslewicz. At that time, Mr. Guerra
admitted to accessing videos of females, ages 10 to 12 years that were posing nude. He
stated he would chat with individuals on Omegle and would get links to videos to watch
and/or download. He stated he would get links via Dropbox for the videos. Offrcer
Cieslewicz asked Mr. Guerra to access the videos on his phone, but he indicated he had
deleted them prior to reporting to the probation office, Officer Cieslewicz did observe the
following Google search history on the phone by scrolling through his intemet history: d
talking Arabic translator, freggo Instagrarn, Sharechanncom, Haley lynn, Free pregoo
galleries, Mrvinen, Rock county job center, and Foods stamps in Janesville. Additionally
noted was archived search history of the following: animal sex carns, beast cams, frostwire _
torrent, Gfet: kinky` fetish BDSM Dating & Gay Fet Lifestyles, aahchat.org, Kid chat rooms

under 13, Topless, photo of mom &14 year old daughter, I'm a 12 year old girl and single,
6

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 7 of 16 Document _1

 

17.

parentingpassage.com, and girls potty train. The phone and charger was seized from Mr.
Guerra, placed on airplane mode, and secured in the U.S. Probation Office’s evidence safe
by U.S. Probation Officer Megan Cleveland.

On August 10, 2018, SA Mustell received an email from U.S. Probation Officer Andrew
Cieslewicz. In the email, Officer Ciezlewicz stated his office seized the smart phone from
Mr. Guerra, who verbally admitted to accessing/viewing child pornography on it. Mr.
Guerra was asked to show the U.S. Probation officers the child pomography, but Mr. Guerra
stated he deleted the material U.S. Probation officers noted the following on the phone
when meeting with Mr. Guerra within the Google search history:

- talking Arabic translator
- Preggo Instagram

_ - Sharechanncom

- ' Haley lynn

- Free pregoo galleries

- Mrvinen

- Rock county job center

- Foods stamps in Janesville

- animal sex cams

- beast cams

- frostwire torrent

- Gfet: kinky fetish, BDSM Dating & Gay Fet Lifestyles

- aahchat.org

- Kid chat rooms under 13 _

- Topless photo of mom &14 year old daughter

- I'm{a 12 year old girl and single

- parentingpassage.com [with photo of child bathroom training]
7

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 8 of 16 Document 1

 

 

girls potty train
DEF]NIT'IoNs

18. The following definitions apply to the Affidavit and Attachment B to this Affidavit:

a.

“Child Pomography” is defined in 18 U.S.C. § 2256(8) as any visual depiction of
sexually explicit conduct where (a) the production of the visual depiction involved the
use of a minor engaged in sexually explicit conduct, (b) the visual depiction is a digital
'image, computer image, or computer-generated image that is, or is indistinguishable
from, that of a minor engaged in sexually explicit conduct, or (c) the visual depiction
has been created, adapted, or modified to appear that an identifiable minor is engaged
in sexually explicit conduct,

“Computer” is defined pursuant to 18 U.S.C. § 1030(e)(1) as “an electronic, magnetic,
optical, electrochemical, or other high-speed data processing device performing
logical or storage functions, and includes any data storage facility or communications
facility directly related to or operating in' conjunction with such device.”

“Computer Server” or “Server” is a computer that is attached to a dedicated network
and serves many users. A web server, for example, is a computer that hosts the data
associated with a website. That web server receives requests from a user and delivers
information from the server to the user’s computer via the lnternet. A domain name
system (“DNS”) server, in essence, is a computer on the Intemet that routes
communications when a user types a domain name, such as Www.cnn.com, into his or
her web browser. Essentially, the domain name must be translated into an Intemet
Protocol (“IP”) address so the computer hosting the web site may be located, and the
DNS server provides this function.

“Computer hardware” means all equipment that can receive, capture, collect, analyze,
create, display, convert, store, conceal, or transmit electronic, magnetic, or similar
computer impulses or data. Computer hardware includes any data-processing devices
(including, but not limited to, central processing units, internal and peripheral storage
devices such as fixed disks, external hard drives, and other memory storage devices);
peripheral input/output devices (including, but not limited to, keyboards, printers,
video display monitors, and related communications devices such as cables and
connections), as well as any devices, mechanisms, or parts that can be used to restrict
access to computer hardware (including, but not limited to, physical keys and locks).

“Computer software” is digital information that can be interpreted by a computer and '
any of its related components to direct the_ way they work. Computer software is stored
in electronic, magnetic, or other digital forrn. It commonly includes programs to run
operating systems, applications, and utilities. ~

8

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 9 of 16 Document 1

 

f. “Computer-related documentation"’ consists of written, »recorded, printed, or
electronically stored material that explains or illustrates how to configure or use
computer hardware, computer software, or other related items.

g. “Computer passwords, pass phrases and data security devices” consist of information
or items designed to restrict access to or hide computer software, documentation, or
data. Data security devices may consist of hardware, software, or other programming
code. A password or pass phrase (a string of alpha-numeric characters) usually
operates as a sort of digital key to “unlock” particular data security devices. Data
security hardware may include encryption devices, chips, and circuit boards. Data
security software of digital code may include programming code that creates “test”
keys or “hot” keys, which perform certain pre-set security functions when touched.
Data security software or code may also encrypt, compress, hide, or “booby-trap”
protected data to make it inaccessible or unusable, as well as reverse the progress to
restore it.

h. “Electronic storage devices” includes computers, cellular telephones, tablets, and
devices designed specifically to store electronic information (e.g., external hard drives
and USB “thumb drives”). Many of these devices also permit users to communicate
electronic information through the intemet or through the cellular telephone network
(e.g., computers, cellular telephones, and tablet devices such as an iPad).

i. “Minor” means any person under the age of eighteen years. See 18 U.S.C. § 2256(1).

j. ' The terms “records,” “documents,” and “materials” include all information recorded

in any form, visual or aural, and by any means, whether in handmade form (including

_ writings and drawings), photographic form (including prints, negatives, videotapes,

motion pictures, and photocopies), mechanical form (including printing and typing)

or electrical, electronic or magnetic form (including tape recordings, compact discs,

electronic or magnetic storage devices such as hard disks, CD-ROMs, digital video

disks (“DVDs”), Personal Digital Assistants (“PDAs”),~ Multi Media Cards

(“MMCS”), memory sticks, smart cards, or electronic notebooks, as well as digital

data files and printouts or readouts from any magnetic, electrical or electronic storage
device).

ELECTRONIC STORAGE DEVICES AND FORENSIC ANALYSIS
19. Electronic storage. Based on my training and experience, I know that electronic devices can
store information for long periods of time. Similarly, things that have been viewed via the

Intemet are typically stored for some period of time on the device used to access them. This
9

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 10 of 16 Document 1

 

information can often be recovered with forensic tools. There is probable cause to believe
that things that were once stored on the device in Attachment A may still be stored there, for
at least the following reasons:

a. Based on my training, and experience, l know that electronic storage device files or
remnants.of such files can be recovered months or even years afier they have been
downloaded onto a storage mediurn, deleted, or viewed via the Intemet. Electronic files
downloaded to a storage medium can be stored for years at little or no cost. Even when
files have been deleted, they can often be recovered using forensic tools. This is so
because when a person “deletes” a file on an electronic storage device, the data contained
.in the file does not actually disappear. Rather, that data remains on the storage medium
until it is overwritten by new data.

b. Deleted files, or remnants of deleted files, may reside in free space or slack space -‘space
o`n the storage medium that is not currently being used by an active file - for long periods
of time before they are overwritten. ln addition, an electronic device’s operating system
may keep a record of deleted data in a “swap” or “recovery” file.

c. Files that have been viewed via the Intemet are ofien automatically downloaded into a
temporary Intemet directory or cache. The browser ofi:en maintains a fixed amount of
space devoted to these files, and the files are only overwritten as they are replaced with
more recently viewed Intemet pages, or if a user takes steps to delete them.

d. Computer storage media, in particular internal hard drives, contain electronic evidence of
how a computer has been used, what it has been used for, and who has used it. Though
technically possible, computer users typically do not erase or delete this evidence because
special software is typically required for that task.

20. Forensic evidence As further described in Attachment B, this application seeks permission
to locate not only electronically stored information that might serve as direct evidence of the
crime described on the warrant, but also forensic evidence that establishes how the Device
was used, the purpose of its use, who used it, and when. There is probable cause to believe

that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the storage
medium but has since been deleted or edited, or of a deleted portion of a file (such as a

10

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 11 of 16 Document 1

 

 

 

paragraph that has been deleted from a Word processing file). Virtual memory paging
systems can leave traces of information on the storage medium that show what tasks and
processes were recently active. Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal information such as
online nicknames and passwords. Operating systems can record additional information,
such as the attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file systems can
record information about the dates files were created and the sequence in which they were
created.

Forensic evidence on a device can also indicate who has used or controlled the device.
This “user attribution” evidence is analogous to the search for “indicia of occupancy”
while executing a search warrant at a residence. ‘

A person with appropriate familiarity with how an electronic device works may, after
examining this forensic evidence in its proper context, be able to draw conclusions about
how electronic devices were used, the purpose of their use, who used them, and when.

The process of identifying the exact electronically stored information on a storage medium
that are necessary to draw an accurate conclusion is a_ dynamic process. Electronic
evidence is not always data that can be merely reviewed by a review team and passed
along to investigators Whether data stored on a computer is evidence may depend on
other information stored on the computer and the application of knowledge about how a
computer behaves. Therefore, contextual information necessary to understand other
evidence also falls within the scope of the warrant. `

Further, in finding evidence of how a device was used, the purpose of its use, who used
it, and when, sometimes it is necessary to establish that a particular thing is not present on
a storage medium.

Based on my training and experience,' l know that when an individual uses a computer to
commit crimes involving child exploitation and pornography, the individual’s computer
will generally serve both as an instrumentality for committing the crime and also as a
storage medium for evidence of the crime. The electronic storage device is an
instrumentality of the crime because it is used as a means of committing the criminal
offense. From my training and experience, l believe that an electronic storage device used
to commit a crime of this type may contain: data that is evidence of how the electronic
storage device was used; data that was sent or received; notes as to how the criminal
conduct was achieved; records of Intemet discussions about the crime; and other records
that indicate the nature of the offense.

11

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 12 of 16 Document 1

 

21. Nature of the examination Based on the foregoing, and consistent with Rule 41(e)(2)(B),
the warrant l am applying for would permit examinations of the Device consistent with the
objects of the warrant. These examinations may require computer-assisted scans of the
entirety of the device, which may be followed with human inspection of the results in order
to determine whether they contain the types of evidence described by the warrant;

22. Manner of execution Because this Application seeks only permission to examine the
Device already in law enforcement’s possession, the execution of this warrant does not
involve an intrusion onto any physical premises. Therefore, it is reasonable for the Court to
authorize the execution of the warrant at any time in the day or night.

CONCLUSION

4 23. For these reasons, l submit that the information set forth in this Affidavit provides probable

cause to believe that the Device described in Attachment A to this Application contains

evidence, as described in Attachment B of this Application, of the crimes of possession and
receipt of child pomography, in violation of Title 18, United States Code, Section 2252, et

seq.

12

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 13 of 16 Document 1

 

ATTACHMENT A

Property to Be Searched

Brand: HTC

S/N: HT7150400107

Software version: 1.32.651.11
Hardware version: 0004
MEID: 99000725127740
Number: 262-484-8036

No pin needed to unlock phone

The phone is in the U.S. Probation evidence room safe with airplane mode on.

13

Case 2§18-mj-00198-DE.] Filed 04/12/19 Page 14 of 16 Document 1

 

ATTACHMENT B'
Items to Be Seized

Your Affiant seeks to forensically search the Device in Attachment A and to seize and preserve as

evidence

any of the below-listed items:

1. All records that relate to violations of Title 18, United States Code, Section 2252, et seq.;
Title 18, United States Code, Sections 2423, et seq.; Title 18, United States Code, Section
2422(b); and Title 18, United States Code, Section 1470, including but not limited to:

a.

GPS and other location data in any form, including records o_f the use of navigational
applications and file metadata;

Records of calendars, scheduling notes or applications, or other evidence of travel plans;

Records of the Device’s Intemet activity, including firewall logs, caches, browser history,
cookies, bookmarked or favorited web pages, user-entered search terms, and user-typed
web addresses;

Records of any online multiplayer games accessed or installed on the Device;
Records of the use of the FaceTime application on any Apple devices;

Any photographs or videos of any minors, including any such images that would constitute
child pornography or erotica;

Electronic communications regarding the crimes under investigation including text
messages, emails, chats and messages within online games and social media applications;
and '

All call logs that may relate to the crimes under investigation

2. Evidence of how, when and where the Device was used, including but not limited to:

a. Records of Intemet Protocol (IP) addresses used by the Device;

b. Evidence of software that would allow others to control the Device, such as viruses,
Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

c. Evidence of the absence of such malicious software; '

14

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 15 of 16 Document 1

 

 

g.

Evidence indicating how and when the Device was accessed or used to determine the
chronological context of access, use, and events relating to the crimes under
investigation; '

Evidence that any removable storage devices or similar container for electronic
evidence was at one time attached to the device, such as a USB drive or an external
hard drive;

Evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the Devices; and

Any encryption keys.

3. Evidence of user attribution, showing who used or owned the Device at the time the things
described in this warrant were created, edited, or deleted, This may include such records as
call logs, phonebooks, saved usemames and passwords, documents, electronic
communications, and browsing history.

As used above, the term “records” includes all of the foregoing items of evidence in whatever
form and by whatever means they may have been created or stored, including any form of computer
or electronic storage (such as flash memory or other media that can store data) and any photographic

form.

15

Case 2:18-mj-00198-DE.] Filed 04/12/19 Page 16 of 16 Document 1

